UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/ A x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-31012 UNIVERSAL DETECTION TECHNOLOGY (NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) California 95-2746949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 340 North Camden Drive, Suite 302 Beverly Hills, California (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 248-3655 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, ifany, every Interactive Data File requiredto be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer o Accelerated filer oNon-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Number of shares outstanding as of November 16, 2010: 1,907,781,837 common shares. Transitional Small Business Disclosure Format:Yeso No x EXPLANATORY NOTE: This Form 10-Q/A is filed solely to clarify disclosure set forth under Item 4T Controls and Procedures and to file a revised Exhibit 31.1. All other disclosures and the entire content set forth in this Form 10-Q/A and the exhibits hereto are identical to that in the Form 10-Q as filed on May 24, 2010. FORM 10-Q INDEX Page No. PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements (unaudited) : 3 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4T. Controls and Procedures. 21 PART II. Other Information 24 Item 1. Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010, AND DECEMBER 31, 2009 (UNAUDITED) ASSETS March 31, 2010 December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts Receivable,net Inventory Prepaid expenses - Total current assets Deposits Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable, trade $ $ Accrued liabilities Accrued payroll - officers Notes payable - related party Notes payable Accrued interest expense Total current liabilities Long term notes payable Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred stock, $.01 par value, 20,000,000 shares authorized, -0- issued and outstanding - - Common stock, no par value,200,000,000 shares authorized, 1,171,984,806 shares issued and outstanding as of March 31, 2010 and 1,020,051,351 shares issued and outstanding as of December 31, 2009 Shares to be issued - Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (UNAUDITED) REVENUE, NET $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Marketing Depreciation and amortization Total expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income 1 11 Interest expense ) ) Other income - Loss on settlement of debt ) ) Total other expenses ) ) NET LOSS $ ) $ ) NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED: $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Weighted average number of dilutive securities has no been calculated as the effect of dilutive securities would be anti-dilutive See accompanying notes to consolidated financial statements. 4 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Stocks issued for services Stock option expenses - - Loss on settlement of debt Depreciation Changes in operating assets and liabilities: Inventory - - Accounts receivable ) 80 Prepaid expenses ) Deposits - - Stock to be issued - Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Decrease (increase) in restricted cash - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable-related party Proceeds from notes payable Payments on notes payable - related party ) ) Payments on notes payable - - Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax $
